Case 2:17-cv-07716-JMV-SCM Document 84-1 Filed 05/28/19 Page 1 of 48 PageID: 879



 Liza M. Walsh
 WALSH PIZZI O’REILLY FALANGA LLP
 1037 Raymond Blvd., Suite 600
 Newark, NJ 07102
 (973) 757-1100

 M. Sean Royall (admitted pro hac vice)
 Eric Stock (admitted pro hac vice)
 Jason C. McKenney (admitted pro hac vice)
 GIBSON, DUNN & CRUTCHER LLP
 2100 McKinney Ave., Suite 1100
 Dallas, TX 75201-6912
 (214) 698-3100

 Attorneys for Defendants

 UNITED STATES DISTRICT COURT
 DISTRICT OF NEW JERSEY

 SHIRE US, INC.,

                   Plaintiff,                Civil Action No. 2:17-cv-07716-
                                             JMV-SCM
             v.
                                             Oral Argument Requested
 ALLERGAN, INC., ALLERGAN
 SALES, LLC, and ALLERGAN USA,
 INC.,

                   Defendants.



      MEMORANDUM OF LAW IN SUPPORT OF DEFENDANTS’
  MOTION TO DISMISS PLAINTIFFS’ SECOND AMENDED COMPLAINT
Case 2:17-cv-07716-JMV-SCM Document 84-1 Filed 05/28/19 Page 2 of 48 PageID: 880


                                             TABLE OF CONTENTS

                                                                                                                       Page


 INTRODUCTION ....................................................................................................1
 FACTUAL BACKGROUND ...................................................................................4
                    A.       Competition for Preferred Formulary Placement on
                             Part D Plans ................................................................................4
                    B.       Allergan and Shire Manufacture Drugs to Treat Dry
                             Eye Disease ................................................................................6
                    C.       Shire Alleges Allergan Engaged in Anticompetitive
                             Activity.......................................................................................8
                    D.       The Court’s Previous Dismissal of Shire’s Claims on
                             the Pleadings ..............................................................................9
                    E.       The Second Amended Complaint Relies on the Same
                             Flawed Reasoning as the Dismissed Complaint ......................11
  ARGUMENT ..........................................................................................................12
           I.       Shire’s Alleged “Part D Only” Relevant Market Is No More
                    Plausible Now Than It Was Before ....................................................13
                    A.       Shire’s Allegations Concerning Consumer
                             Substitutability Are Still Irrelevant Because the
                             Relevant Market Must Be Defined From the Supplier’s
                             Perspective ...............................................................................14
                    B.       Shire Has Failed to Allege That Any Special
                             Circumstances Apply ...............................................................20
           II.      Shire Does Not Plausibly Allege Anticompetitive Conduct ..............24
                    A.       Shire Fails to Allege That Allergan Enjoys Monopoly
                             Power in Its Bundled (or Non-Overlap) Products ...................25
                    B.       Once Again Shire Fails to Plausibly Allege that It
                             Lacks the Ability to Offer Comparable Bundles .....................28
                    C.       Shire Pleads No Unlawful Exclusive Dealing Because
                             the Contracts Are Subject to Annual Bidding .........................33



                                                              i
Case 2:17-cv-07716-JMV-SCM Document 84-1 Filed 05/28/19 Page 3 of 48 PageID: 881


                                           TABLE OF CONTENTS
                                                (continued)

                                                                                                               Page

         III.     Shire’s Tortious Interference Claim Fails ..........................................39
         IV.      Shire Should Be Denied Leave to Amend Its Claims ........................39

 CONCLUSION .......................................................................................................40




                                                          II
Case 2:17-cv-07716-JMV-SCM Document 84-1 Filed 05/28/19 Page 4 of 48 PageID: 882


                                            TABLE OF AUTHORITIES

                                                                                                                     Page(s)

 Cases
 8600 Landis, LLC v. City of Sea Isle City,
    No. CV 17-2234 (RMB/JS), 2018 WL 6522911 (D.N.J. Dec. 12,
    2018) ...................................................................................................................33

 Benak ex rel. All. Premier Growth Fund v. All. Capital Mgmt. L.P.,
   435 F.3d 396 (3d Cir. 2006) ................................................................................. 7
 Ashcroft v. Iqbal,
    556 U.S. 662 (2009) ............................................................................................13
 Baraka v. McGreevey,
   481 F.3d 187 (3d Cir. 2007) ...............................................................................13

 Bell Atl. Corp. v. Twombly,
    550 U.S. 544 (2007) ............................................................................................13

 Brokerage Concepts, Inc. v. U.S. Healthcare, Inc.,
    140 F.3d 494 (3d Cir. 1998) .........................................................................17, 33

 Brooke Grp. Ltd. v. Brown & Williamson Tobacco Corp.,
    509 U.S. 209 (1993) ................................................................................15, 28, 39
  Brown Shoe Co. v. United States,
     370 U.S. 294 (1962) ............................................................................................19

  Campfield v. State Farm Mut. Auto. Ins. Co.,
    532 F.3d 1111 (10th Cir. 2008) ..........................................................................18

  Coast to Coast Entm’t, LLC v. Coastal Amusements, Inc.,
    No. 05-CV-3977, 2005 WL 7979273 (D.N.J. Nov. 7, 2005) .............................40

  Colonial Med. Grp., Inc. v. Catholic Healthcare W.,
    No. 09-CV-2192, 2010 WL 2108123 (N.D. Cal. May 25, 2010) ......................17

  Connelly v. Lane Const. Corp.,
    809 F.3d 780 (3d Cir. 2016) ...............................................................................13

  Dock v. Rush,
    432 Fed. App’x 130 (3d Cir. 2011) ....................................................................40


                                                              iii
Case 2:17-cv-07716-JMV-SCM Document 84-1 Filed 05/28/19 Page 5 of 48 PageID: 883


                                  TABLE OF AUTHORITIES (continued)

                                                                                                               Page(s)

 Hill v. City of Scranton,
    411 F.3d 118 (3d Cir. 2005) ...............................................................................40
 Ideal Dairy Farms, Inc. v. Farmland Dairy Farms, Inc.,
    659 A.2d 904 (N.J. App. Div. 1995) ..................................................................40

 Ill. Tool Works Inc. v. Indep. Ink, Inc.,
      547 U.S. 28 (2006) ..............................................................................................27
 In re Johnson & Johnson Derivative Litig.,
     865 F. Supp. 2d 545 (D.N.J. 2011) ....................................................................... 6
 LePage’s, Inc. v. 3M,
   324 F.3d 141 (3d Cir. 2003) .......................................................16, 25, 26, 35, 38

 Little Rock Cardiology Clinic PA v. Baptist Health,
     591 F.3d 591 (8th Cir. 2009) ..............................................................................17

 Lorenz v. CSX. Corp.,
    1 F.3d 1406 (3d Cir. 1993) .................................................................................40

 Marion HealthCare, LLC v. S. Ill. Healthcare,
   No. 12-CV- 0871, 2013 WL 4510168 (S.D. Ill. Aug. 26, 2013)........................17
 Masimo Corp. v. Tyco Health Care Grp., L. P.,
   No. 02-CV-4770, 2006 WL 1236666 (C.D. Cal. Mar. 22, 2006),
   aff’d, 350 F. App’x 95 (9th Cir. 2009) ...............................................................26

  Methodist Health Servs. Corp. v. OSF Healthcare Sys.,
    859 F.3d 408 (7th Cir. 2017) ........................................................................21, 37

  Methodist Health Servs. Corp. v. OSF Healthcare Sys.,
    No. 13-01054, 2015 WL 1399229 (C.D. Ill. Mar. 25, 2015) .............................21

  U.S. ex rel. Modglin v. DJO Glob. Inc.,
     48 F. Supp. 3d 1362 (C.D. Cal. 2014) .................................................................. 6

  In re NAHC, Inc. Sec. Litig.,
      306 F.3d 1314 (3d Cir. 2002) .............................................................................41




                                                           iv
Case 2:17-cv-07716-JMV-SCM Document 84-1 Filed 05/28/19 Page 6 of 48 PageID: 884


                                 TABLE OF AUTHORITIES (continued)

                                                                                                           Page(s)

 Pfizer Inc. v. Johnson & Johnson,
    333 F. Supp. 3d 494 (E.D. Pa. 2018) ..................................................................26
 Sheridan v. Marathon Petroleum Co. LLC,
    530 F.3d 590 (7th Cir. 2008) ..............................................................................27

 Shire US, Inc. v. Allergan, Inc.,
    No. 17-CV-7716 (JMV) (SCM), 2019 WL 1349828 (D.N.J. Mar.
    22, 2019) ... 1, 2, 3, 5, 9, 10, 11, 13, 14, 15, 16, 19, 21, 22, 25, 26, 27, 29, 33, 34,
    37, 38, 39
  SmithKline Corp. v. Eli Lilly & Co.,
    575 F.2d 1056 (3d Cir. 1978) .......................................................................25, 26

  Stewart v. Gogo, Inc.,
     No. 12-CV-5164, 2013 WL 1501484 (N.D. Cal. 2013) ...............................18, 19
  Stop & Shop Supermarket Co. v. Blue Cross & Blue Shield of R.I.,
     373 F.3d 57 (1st Cir. 2004) .................................................................................17

  Town Sound & Custom Tops, Inc. v. Chrysler Motors Corp.,
    959 F.2d 468 (3d Cir. 1992) ...............................................................................33

  Turner v. J.P. Morgan Chase & Co.,
     No. 14-CV-7148, 2015 WL 12826480 (D.N.J. Jan. 23, 2015) ..........................13
  United States v. Aetna Inc.,
    240 F. Supp. 3d 1 (D.D.C. 2017) ........................................................................19

  United States v. Dentsply Int’l, Inc.,
    399 F.3d 181 (3d Cir. 2005) ...............................................................................16

  United States v. Microsoft Corp.,
    253 F.3d 34 (D.C. Cir. 2001) ........................................................................14, 32

  Viamedia, Inc. v. Comcast Corp.,
     335 F. Supp. 3d 1036 (N.D. Ill. 2018) ..........................................................37, 39

  Virgin Atl. Airways Ltd. v. British Airways PLC,
     257 F.3d 256 (2d Cir. 2001) ...............................................................................26



                                                          v
Case 2:17-cv-07716-JMV-SCM Document 84-1 Filed 05/28/19 Page 7 of 48 PageID: 885


                                   TABLE OF AUTHORITIES (continued)

                                                                                                                    Page(s)

 ZF Meritor, LLC v. Eaton Corp.,
   696 F.3d 254 (3d Cir. 2012) .......................................... 14, 16, 20, 29, 34, 35, 38

  Other Authorities
  DEP’T OF HEALTH & HUMAN SERVS., How Medicare Drug Plans Use
    Pharmacies, Formularies, & Common Coverage Rules at 3 (June
    2019), https://www.medicare.gov/Pubs/pdf/11136-Pharmacies-
    Formularies-Coverage-Rules.pdf (last visited May 27, 2019) .........................4, 5

 FED. TRADE COMM’N & DEP’T OF JUSTICE, Competition Issues in the
   Distribution of Pharmaceuticals at 3 (Feb. 2014),
   https://www.justice.gov/sites/default/files/atr/legacy/2015/01/23/31
   1218.pdf ................................................................................................................5

 Novartis, Novartis to acquire Xiidra®, expanding front-of-eye
   portfolio and strengthening leadership in eye care (May 9, 2019),
   https://www.novartis.com/news/media-releases/novartis-acquire-
   xiidra-expanding-front-eye-portfolio-and-strengthening-leadership-
   eye-care .................................................................................................................7

 P. Areeda & H. Hovenkamp, ANTITRUST LAW .................................................30, 32




                                                              vi
Case 2:17-cv-07716-JMV-SCM Document 84-1 Filed 05/28/19 Page 8 of 48 PageID: 886



                                   INTRODUCTION

        On March 22, 2019, in a careful and thorough 34-page opinion, this Court

 dismissed all antitrust and other claims asserted in this action by Plaintiff Shire US

 Inc. (“Shire”) against Defendants Allergan, Inc., Allergan Sales, LLC, and Allergan

 USA, Inc. (collectively, “Allergan”) for failure to state a claim. Shire US, Inc. v.

 Allergan, Inc., No. 17-CV-7716 (JMV) (SCM), 2019 WL 1349828, *17 (D.N.J.

 Mar. 22, 2019). The Court permitted Shire to amend its complaint to attempt to

  address the legal deficiencies identified by the decision. In its new complaint,

  however, Shire has chosen not to adjust its legal theory to fit the applicable precedent

  and address the legal defects described in the Court’s dismissal ruling. Instead, Shire

  has simply doubled down on the discredited legal theories that this Court already

  rejected. Shire’s claims should, accordingly, again be dismissed.

        In its decision, the Court first held that Shire had failed to plead a plausible

  “relevant market” to support its antitrust claims. Shire, 2019 WL 1349828, *11.

  Shire’s alleged relevant market—limited artificially to sales of dry eye drugs to

  patients on Medicare Part D plans—was not plausible or legally cognizable because

  it failed to include the full range of selling opportunities available to Shire.

        In the Second Amended Complaint (“SAC”), Dkt. 79, however, Shire chose

  not to broaden the definition of its relevant market. Instead, it continues to press its

  implausible theory of a “market” limited to drug sales made to patients on Part D



                                              1
Case 2:17-cv-07716-JMV-SCM Document 84-1 Filed 05/28/19 Page 9 of 48 PageID: 887



 plans. Shire still provides no credible argument why, from a drug manufacturer’s

 perspective, sales to other classes of patients (such as patients on commercial plans)

 are not an adequate substitute for sales to Part D patients. And, as before, Shire’s

 allegations are especially implausible given that sales to commercial patients are

 likely more profitable for a drug manufacturer than those made to patients on

 government-supported Part D plans.

       In its dismissal decision, the Court noted that one district court allowed an

 antitrust plaintiff to plead a market limited to a single class of customers where

 access to those customers was essential to the company’s survival. Shire, 2019 WL

 1349828, *11. But in the SAC, Shire does not plead that it or its Xiidra® business

 will fail if it is unable to make significant sales to Part D patients. Instead, the

 pleadings and judicially noticeable facts make clear that Xiidra® is commercially

 successful—and will continue to be so. Indeed, Xiidra®’s sales and market share

 have increased even since this action was filed, and Shire recently announced that it

 has sold the Xiidra® business to Novartis—one of the largest drug manufacturers in

 the world—for over $3 billion.

       In dismissing the prior complaint, the Court also held that Shire’s claims of

 anticompetitive conduct were insufficient to state a claim. The Court recognized

 that to support its claims of unlawful bundled discounts, the applicable Third Circuit

 law requires Shire to plead facts plausibly suggesting that Allergan had monopoly



                                           2
Case 2:17-cv-07716-JMV-SCM Document 84-1 Filed 05/28/19 Page 10 of 48 PageID: 888



  power over one of the drugs that Allergan allegedly bundled together with Restasis®.

  In other words, Shire must show that Allergan used its control over a “must-have”

  product to coerce customers into purchasing Restasis® when those customers would

  rather have purchased Xiidra®. Shire’s failure to plead such a monopoly “non-

  overlap” product required dismissal.

        In the SAC, Shire does not even attempt to plead the existence of such a

  monopoly product. Instead, Shire alleges that there is coercion simply because the

  number of products that Allergan has in its Part D portfolio is larger than those in

  Shire’s portfolio. But the law in this area requires use of a monopoly, must-have

  product to coerce customers. Supposed coercion through a large number of non-

  monopoly competitive products does not fall within the ambit of the Sherman Act’s

  restraints on actual or attempted monopolization. Products cannot be used to coerce

  anyone if each has numerous, readily accessible alternatives. Moreover, Shire has a

  significant drug portfolio itself both inside and outside of the Part D area, and its

  Part D portfolio is increasing dramatically as a result of past and ongoing M&A

  transactions.

        In its dismissal decision, the Court also observed well-settled law that one-

  year exclusive agreements are presumptively lawful and that it would be a “rare case

  in which exclusive dealing would pose a threat to competition.” Shire, 2019 WL

  1349828, *14 (internal quotations omitted). Shire pleads nothing in the SAC to



                                           3
Case 2:17-cv-07716-JMV-SCM Document 84-1 Filed 05/28/19 Page 11 of 48 PageID: 889



  overturn that reasoning. Nor has Shire pled anything new to support its tortious

  interference claim. The SAC, accordingly, should be dismissed in its entirety with

  prejudice.

                              FACTUAL BACKGROUND

         The Court evaluated the factual background underlying this case extensively

  in its prior decision. An abbreviated review of the pertinent facts follows.

         A.    Competition for Preferred Formulary Placement on Part D Plans
         Medicare Part D is a program administered by private companies that provides

  discounted prescription drugs, subsidized by the government, to Medicare recipients

  who opt into the program. SAC ¶ 60. There are numerous Part D plans that

  Medicare participants may choose from, with varying degrees of benefits and

  restrictiveness. Each Part D plan maintains a list of drugs, or formulary, that

  describes which drugs are covered and under what terms. Id. ¶ 61.

         A formulary typically places a drug on a certain tier of coverage. 1 Drugs on

  a “preferred” tier have a lower copayment and better terms of coverage than drugs

  listed as “non-preferred.” Id. ¶ 70. But even when a drug is non-preferred or not

  covered at all, a patient can still generally obtain coverage for a drug that is medically


   1
       DEP’T OF HEALTH & HUMAN SERVS., How Medicare Drug Plans Use
       Pharmacies, Formularies, & Common Coverage Rules at 3 (June 2019),
       https://www.medicare.gov/Pubs/pdf/11136-Pharmacies-Formularies-Coverage-
       Rules.pdf (last visited May 27, 2019).



                                              4
Case 2:17-cv-07716-JMV-SCM Document 84-1 Filed 05/28/19 Page 12 of 48 PageID: 890



  necessary. 2 In such cases, the patient may need to file an appeal with the health plan.

  Id. ¶ 72.

          Health plans use their formularies as a means to control costs by “steering

  covered persons to lower cost alternative therapies.” 3 Because maintaining low

  costs is essential for Part D plans, plan administrators encourage drug manufacturers

  to offer significant discounts in order to obtain preferential placement on their

  formularies. Drug companies thus have strong incentives to offer plans low prices

  (or significant rebates) in order to gain preferred formulary placement and boost

  overall sales. In some cases, a Part D plan might conduct a winner-take-all auction

  with the successful bidder obtaining the exclusive spot on the formulary. See, e.g.,

  id. ¶¶ 117 (averring that Part D plan “was only interested in an exclusive listing”),

  103, 105-106.

          Pharmaceutical companies “negotiate annually with [Part D plans] to gain

  placement of their drugs on the plans’ formularies for the coming year.” Id. ¶ 77.

  Because of the significant cost constraints on government payers, commercial drug

  plans typically pay higher reimbursement rates to drug manufacturers than Part D




   2
       See How Medicare Drug Plans Use Formularies at 2.
   3
       FED. TRADE COMM’N & DEP’T OF JUSTICE, Competition Issues in the Distribution
       of Pharmaceuticals at 3 (Feb. 2014), https://www.justice.gov/sites/default/files
       /atr/legacy/2015/01/23/311218.pdf (last visited May 28, 2019).


                                             5
Case 2:17-cv-07716-JMV-SCM Document 84-1 Filed 05/28/19 Page 13 of 48 PageID: 891



  plans. See Shire, 2019 WL 1349828 at *11 (noting that “government payers pay

  significantly less than commercial payers” (citation omitted)).

          B.    Allergan and Shire Manufacture Drugs to Treat Dry Eye Disease
          Shire and Allergan are competitors in the pharmaceutical industry. Both are

  large companies that develop, manufacture, market, and sell innovative drugs, with

  each earning approximately $15 billion annually. See SAC ¶¶ 167-68. Since filing

  this lawsuit, Shire has only grown in competitive stature. In 2018, Shire merged

  with Takeda Pharmaceutical Company Ltd, a major drug manufacturer, adding

  significant products like Entyvio (U.S. annual sales of roughly $1.6 billion), Velcade

  (roughly $963 million), and Trintellix (roughly $525 million) to its already

  impressive product portfolio, which includes notable drugs such as Vyvanse (annual

  sales of $2 billion) and Lialda (sales of $792 million). Id. ¶ 32; Exs. A & B (excerpts

  from Shire’s Form 10-K Annual Report (Feb. 20, 2018) and Takeda’s Form 6-K

  (May 2019)). 4 Many of these drugs are already on Medicare Part D plan formularies.

  See Ex. C (CMS webpages showing that various Part D plans list numerous


   4
       This information about Shire and Takeda’s drugs is judicially noticeable for
       purposes of a motion to dismiss. See, e.g., In re Johnson & Johnson Derivative
       Litig., 865 F. Supp. 2d 545, 550 n.1 (D.N.J. 2011) (holding that information stated
       in SEC filings is judicially noticeable); U.S. ex rel. Modglin v. DJO Glob. Inc.,
       48 F. Supp. 3d 1362, 1381-82 (C.D. Cal. 2014) (holding that information that
       CMS or FDA publishes on their websites is judicially noticeable). Citations to
       “Ex.” are to the exhibits attached to the Declaration of Jason C. McKenney,
       submitted in support of Defendants’ Motion to Dismiss the SAC.



                                              6
Case 2:17-cv-07716-JMV-SCM Document 84-1 Filed 05/28/19 Page 14 of 48 PageID: 892



  Shire/Takeda drugs on their formularies). Takeda recently announced that it has

  sold the Xiidra® franchise for at least $3.4 billion to an even larger pharmaceutical

  company, Novartis, a global leader in eye care products, and among the very largest

  pharmaceutical companies in the world.5

          Both Allergan and Shire offer a prescription drug for the treatment of dry eye

  disease (“DED”). DED occurs when the eye does not produce enough tears or when

  the tears are not the correct consistency. SAC ¶ 40. Since 2002, Allergan has

  produced the popular drug Restasis® to treat DED. Id. ¶ 8. Shire introduced its DED

  drug, Xiidra®, in 2016 and has already achieved significant sales, capturing 38% of

  DED prescriptions written for commercially insured patients and 13% of those

  written for patients enrolled in Part D plans. Id. ¶¶ 9-10, 12. As evidenced by the

  amended allegations, Shire has grown its Xiidra® sales since it first brought this suit.

  Compare id. with Compl. ¶¶ 9,11, Dkt. 1 (showing 35% share of prescriptions for

  commercial patients and 10% for Part D). Accounting for both commercial and Part




   5
       See Novartis, Novartis to acquire Xiidra®, expanding front-of-eye portfolio and
       strengthening      leadership        in eye    care      (May       9,     2019),
       https://www.novartis.com/news/media-releases/novartis-acquire-xiidra-
       expanding-front-eye-portfolio-and-strengthening-leadership-eye-care (Ex. D);
       see also Benak ex rel. All. Premier Growth Fund v. All. Capital Mgmt. L.P., 435
       F.3d 396, 401 n.15 (3d Cir. 2006) (allowing court to take judicial notice of news
       articles); Ex. B at 35 (reporting Takeda’s announcement of Xiidra® sale to
       Novartis for at least $3.4 billion).



                                             7
Case 2:17-cv-07716-JMV-SCM Document 84-1 Filed 05/28/19 Page 15 of 48 PageID: 893



  D payers, then, Shire’s total share of DED prescriptions—after less than three years

  of competition—is approximately 28%. 6

         For DED drugs, considerably more sales are made to patients with

  commercial insurance than to patients with Medicare Part D coverage. Shire alleges

  that about 40% of DED drug prescriptions are written for patients with Part D plans,

  implying that the remaining approximately 60% of prescriptions are to patients with

  commercial health plans. SAC ¶ 66.

         C.    Shire Alleges Allergan Engaged in Anticompetitive Activity
         As previously pled, Shire alleges that it failed to obtain favorable placement

  on the formularies of three Part D health plans, referred to as “Plan 1,” “Plan 2,” and

  “Plan 3” (collectively, the “Plans”). Id. ¶¶ 108, 113-15, 125. Shire claims these

  three plans account for about 70% of Part D prescriptions for DED treatment, id. ¶

  132, amounting to approximately 28% of DED prescriptions overall (70% of 40%).

  Shire does not allege that it has been excluded from formularies of any of the other

  Part D plans comprising the remaining 30% of Part D prescriptions (or of any

  commercial plans).

         Shire avers that Plans 1 and 2 denied Xiidra® preferred placement on their

  formularies because Allergan offered discounts covering Restasis and a “Part D

  Portfolio” of drugs, in particular three Allergan glaucoma drugs (Lumigan®,


   6
       Using the proportions in the next paragraph, 38%*60% plus 13%*40% = 28%.


                                            8
Case 2:17-cv-07716-JMV-SCM Document 84-1 Filed 05/28/19 Page 16 of 48 PageID: 894



  Combigan®, and Alphagan P®) that were too steep for Shire to match. Id. ¶¶ 88–89,

  91, 100, 108, 110, 114. Importantly, Shire does not allege that Allergan has

  monopoly power over any of the three glaucoma products, much less any other drug

  in its “Part D Portfolio.” Nor does it allege that any Allergan product is essential to

  the operation of a Part D plan.

        With respect to Plan 3, Shire avers that Allergan entered into an arrangement

  pursuant to which Plan 3 agreed to place only Restasis® (and not Xiidra®) on its

  formulary, but does not allege any bundled discounts. Id. ¶ 124.

        D.     The Court’s Previous Dismissal of Shire’s Claims on the Pleadings
        The Court dismissed Shire’s antitrust claims on two principal grounds. First,

  the Court held that Shire had failed to plausibly plead a viable relevant market. The

  Court recognized that the applicable legal precedent requires an antitrust plaintiff

  that is “a supplier who is allegedly shut out of a market” to allege a “relevant product

  market consist[ing] of all persons or entities to whom that supplier can reasonably

  sell unless special circumstances exist.” Shire, 2019 WL 1349828, at *11. Finding

  that Shire had failed to plead any cognizable special circumstances, such as the need

  to access Part D customers to survive, the Court determined that Shire’s “product

  market of Medicare Part D [was] unduly narrow because it excludes others, notably

  commercial payers, to whom Plaintiff can sell Xiidra.” Id. Relying on a robust body

  of case law, including on-point authorities from the Third, First, and Eighth Circuits,



                                             9
Case 2:17-cv-07716-JMV-SCM Document 84-1 Filed 05/28/19 Page 17 of 48 PageID: 895



  the Court rejected Plaintiff’s effort to gerrymander a “market” consisting solely of a

  single customer segment or payment method. Id. at *9-11.

        Second, the Court likewise determined that Shire had failed to plausibly allege

  anticompetitive conduct, another required element of its federal and state law

  antitrust claims. “At the outset,” the Court observed, “neither bundled rebates nor

  exclusive dealing contracts are inherently anticompetitive,” and, indeed, “can be

  procompetitive.” Id. at *15. The Court specifically found that Shire had not pled

  the requisite coercive, anticompetitive conduct needed to support an antitrust claim

  given its failure to allege that Allergan had “offer[ed] a bundled rebate in which it

  link[ed] the competitive product with a product over which the defendant has a

  monopoly.” Id. (“Here, Plaintiff has not alleged that Defendants have a monopoly

  over the glaucoma drugs [that they] bundle[] with Restasis, the product competing

  with Plaintiff’s Xiidra.”).

        In rejecting Shire’s claims, the Court also noted that there were no plausible

  allegations that Shire could not duplicate the “bundle” allegedly offered by Allergan.

  It held that “Plaintiff – a large pharmaceutical company – has also not asserted that

  it did not have other available products that it could offer . . . as part of a bundled

  rebate.” Id. at *16. For that independent reason, as well, Shire’s complaint failed to

  state a claim.




                                            10
Case 2:17-cv-07716-JMV-SCM Document 84-1 Filed 05/28/19 Page 18 of 48 PageID: 896



        The Court also declined to hold that Shire had pled a viable theory of exclusive

  dealing, reasoning that the “contracts at issue here are for one year and are open to

  competitive bidding on an annual basis” and that the alleged statements evincing an

  exclusive dealing arrangement “can be interpreted as business posturing for future

  negotiations.” Id. Moreover, the Court concluded that a stand-alone exclusive

  dealing claim based on interactions with Plan 3 was insufficient to state a claim,

  because “the [alleged] statement only pertains to Plan 3 – it fails to account for future

  dealings with Plans 1 and 2.” Id.

        The Court also dismissed Shire’s tortious interference claim, noting that “the

  only improper conduct on which Plaintiff bases its claim” is Allergan’s alleged

  anticompetitive acts. Id. “As a result, because the Court is dismissing Plaintiff’s

  antitrust counts, it also dismisses Plaintiff’s tortious interference count.” Id.

        E.     The Second Amended Complaint Relies on the Same Flawed
               Reasoning as the Dismissed Complaint
        Rather than seeking to plead a revised antitrust claim consistent with this

  Court’s earlier decision and the wealth of precedent it relied upon, Shire instead

  doubles down on the same flawed legal arguments that this Court already rejected.

        First, rather than following the case law requiring Shire to allege a relevant

  market inclusive of all the selling opportunities available to it, Shire continues to

  argue for its gerrymandered “Part D only” market. See, e.g., SAC ¶¶ 1, 141. It also

  asserts—contrary to the controlling law identified by the Court in its dismissal


                                             11
Case 2:17-cv-07716-JMV-SCM Document 84-1 Filed 05/28/19 Page 19 of 48 PageID: 897



  decision—that this market should be defined from the consumer perspective instead

  of that of the excluded supplier. Id. Shire also fails to allege any new facts to support

  the rare “special circumstances” identified by the Court as required to justify a

  narrow market definition limited to a single class of customers.

        The SAC likewise recycles the same allegations from the dismissed complaint

  regarding the exclusionary conduct. Any new allegations consist mostly of either

  irrelevant details or repetitive conclusory assertions. Some of the added allegations

  concern Shire’s unsuccessful bid negotiations in 2018. See, e.g., SAC ¶¶ 20

  (“nothing changed in 2018”), 105 (“negotiations . . . followed the same course”).

  Shire also alleges that its Part D portfolio is smaller than Allergan’s, and, therefore,

  that no bundle of its own could compete. Id. at ¶¶ 89-91, 131. Shire does not,

  however, point to any other Allergan Part D drug with “monopoly power,” or

  address the fact that it (and now Takeda, and soon to be Novartis) has a large number

  of drugs that are important to Part D plans.

        Ultimately, Shire has added nothing in the SAC that warrants disturbing the

  Court’s earlier dismissal ruling.

                                      ARGUMENT

        To withstand a motion to dismiss brought under Fed. R. Civ. P. 12(b)(6), “a

  complaint must contain sufficient factual matter, accepted as true, to ‘state a claim

  to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)



                                             12
Case 2:17-cv-07716-JMV-SCM Document 84-1 Filed 05/28/19 Page 20 of 48 PageID: 898



  (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Plausibility requires

  “more than a sheer possibility that a defendant has acted unlawfully.” Id. A plaintiff

  must plead “factual content that allows the court to draw the reasonable inference

  that the defendant is liable for the misconduct alleged,” id., and “raise a reasonable

  expectation that discovery will uncover proof of [his] claims,” Connelly v. Lane

  Const. Corp., 809 F.3d 780, 789 (3d Cir. 2016).           A court need not accept

  “unwarranted inferences, unsupported conclusions or legal conclusions disguised as

  factual allegations.” Baraka v. McGreevey, 481 F.3d 187, 211 (3d Cir. 2007). A

  complaint must be dismissed if the facts, even if plausibly pled, do not state a

  “legally cognizable cause of action.” Turner v. J.P. Morgan Chase & Co., No. 14-

  CV-7148, 2015 WL 12826480, at *2 (D.N.J. Jan. 23, 2015).

        As recognized in the Court’s dismissal decision, Sections 1 and 2 of the

  Sherman Act require Shire to plead and prove that Allergan (1) possessed market

  power in a cognizable relevant market and (2) engaged in conduct that on balance

  substantially harms competition in that market. Shire, 2019 WL 1349828, at *6, 11;

  see also United States v. Microsoft Corp., 253 F.3d 34, 59, 95 (D.C. Cir. 2001). As

  before, Shire’s allegations fail on both accounts.

  I.    Shire’s Alleged “Part D Only” Relevant Market Is No More Plausible
        Now Than It Was Before
        In its dismissal decision, this Court squarely rejected Shire’s attempt to

  gerrymander an artificially narrow market limited solely to patients with Part D drug


                                           13
Case 2:17-cv-07716-JMV-SCM Document 84-1 Filed 05/28/19 Page 21 of 48 PageID: 899



  plans. Shire, 2019 WL 1349828, *7-11. Instead of following the Court’s reasoning

  and defining a relevant market consistent with the precedent the Court relied upon,

  Shire continues to press its impermissibly narrow market definition. See SAC ¶ 138

  (referring to the market for “prescription drugs for the treatment of DED available

  through Part D”). This alleged market, limited to a single class of customers and

  manipulated to exclude all DED drug sales sold to patients with commercial health

  plans or without prescription drug insurance, is implausible and not supportable

  under the applicable precedent and this Court’s dismissal decision.7

          A.    Shire’s Allegations Concerning Consumer Substitutability Are
                Still Irrelevant Because the Relevant Market Must Be Defined
                From the Supplier’s Perspective
          In the SAC, Shire appears to continue to press its flawed and already-rejected

  theory that in a case such as this the relevant market should be defined based on the

  substitutability of products from the consumer perspective. See, e.g., SAC ¶ 1 (“Part

  D patients do not consider commercial prescription drug coverage or paying cash

  for their prescription drugs to be an adequate substitute for Part D coverage.”). This


   7
       Shire has likely chosen to continue to rely upon its artificially narrow market
       because it knows that, in a more broadly defined market, its claims will fail. If
       sales to patients with commercial health plans are included in the relevant market,
       Plans 1, 2, and 3 collectively only constitute at most about 28% of total DED
       prescriptions, a portion that is significantly below the minimum threshold to state
       an antitrust claim based on bundling or exclusive dealing. See ZF Meritor, LLC
       v. Eaton Corp., 696 F.3d 254, 286 (3d Cir. 2012) (requiring “foreclosure of 40%
       to 50%” to support liability). A Part D-only market is thus a contrivance intended
       to make the degree of supposed foreclosure seem much larger than it actually is.


                                             14
Case 2:17-cv-07716-JMV-SCM Document 84-1 Filed 05/28/19 Page 22 of 48 PageID: 900



  Court has already properly rejected that legal position, based on the well-reasoned

  and well-established precedent from numerous Circuit courts across the country,

  including the Third Circuit. Shire, 2019 WL 1349828, at *11.

        Demarcating the scope of the relevant market serves a critical screening

  function in antitrust cases where a defendant is alleged to have engaged in conduct

  that foreclosed competition in a substantial portion of that market. Nowhere is this

  more important than where, as here, the crux of Plaintiff’s claims is that the

  Defendant offered discounted prices that were too low. Discounts, of course, are

  generally viewed by antitrust law as procompetitive because they provide customers

  with lower prices, which, as the Supreme Court has said, is “a boon to consumers.”

  Brooke Grp. Ltd. v. Brown & Williamson Tobacco Corp., 509 U.S. 209, 224 (1993).

  To avoid chilling such beneficial conduct, antitrust law permits such claims to be

  considered only where, at a minimum, the defendant is not simply an ordinary

  competitor, but rather a firm with a dominant share of a properly defined relevant

  market. United States v. Dentsply Int’l, Inc., 399 F.3d 181, 187 (3d Cir. 2005)

  (“Behavior that otherwise might comply with antitrust law may be impermissibly

  exclusionary when practiced by a monopolist.”).

        Careful definition of the relevant market further ensures that antitrust scrutiny

  is reserved for allegedly exclusionary practices that are capable of significantly

  affecting competition as a whole, as opposed to merely affecting a handful of



                                           15
Case 2:17-cv-07716-JMV-SCM Document 84-1 Filed 05/28/19 Page 23 of 48 PageID: 901



  transactions or subset of relevant customers. The applicable precedent thus requires

  that when a plaintiff alleges exclusive dealing and bundling, a prerequisite to liability

  is that the conduct foreclose competition in a substantial portion of the alleged

  relevant market. Foreclosure levels of “40% to 50%” are required to make such a

  showing. ZF Meritor, LLC v. Eaton Corp., 696 F.3d 254, 286 (3d Cir. 2012) (citing

  LePage’s, Inc. v. 3M, 324 F.3d 141, 159 (3d Cir. 2003)).

          In its decision dismissing Shire’s complaint, the Court ruled that where, as

  here, the plaintiff is a supplier alleging that it is “shut out of a market (or a substantial

  portion of the market), the relevant product market consists of all persons or entities

  to whom that supplier can reasonably sell unless special circumstances exist.” Shire,

  2019 WL 1349828, at *11. In reaching this conclusion, the Court correctly relied

  on numerous on-point authorities in the health care context, including decisions from

  three Courts of Appeals, including the Third Circuit: Little Rock Cardiology Clinic

  PA v. Baptist Health, 591 F.3d 591, 597 (8th Cir. 2009) (explaining that because the

  “lawsuit is not about the options available to patients,” but rather “the options

  available to shut-out cardiologists,” the relevant market must include all

  payer/patient segments that “are reasonably interchangeable from the cardiologist’s

  perspective”); Brokerage Concepts, Inc. v. U.S. Healthcare, Inc., 140 F.3d 494, 514

  (3d Cir. 1998) (finding that alternative types of customers, including “members of

  other    prescription    plans”    and    “uninsured     persons,”    were     “completely



                                               16
Case 2:17-cv-07716-JMV-SCM Document 84-1 Filed 05/28/19 Page 24 of 48 PageID: 902



  interchangeable” with U.S. Healthcare members from the perspective of the supplier

  and, therefore, belonged in the same relevant market); and Stop & Shop Supermarket

  Co. v. Blue Cross & Blue Shield of R.I., 373 F.3d 57, 67 (1st Cir. 2004) (explaining

  that “the concern in an ordinary exclusive dealing claim by a shut-out supplier is

  with the available market for the supplier” and thus “for Walgreen[s] and Stop &

  Shop, their potential customers are presumptively all retail customers for

  prescription drugs—not just that smaller sub-group who are insured.”) (emphasis in

  original).8

          Courts have also applied the very same standards and reached similar results

  outside of the health care context. For instance, in Campfield v. State Farm Mut.

  Auto. Ins. Co., 532 F.3d 1111 (10th Cir. 2008), the plaintiff, an inventor of a patented

  method for repairing car windshields, brought a Sherman Act claim alleging that it

  had been unfairly excluded from the market for “windshield repair or replacement

  services to individuals who are insured by State Farm[].” Id. at 1118. As in the


   8
       Other district courts in health care cases involving allegations of an excluded
       supplier have reached similar conclusions. Marion HealthCare, LLC v. S. Ill.
       Healthcare, No. 12-CV- 0871, 2013 WL 4510168, at *10–11 (S.D. Ill. Aug. 26,
       2013) (focusing on the question of “to whom can the supplier sell” and dismissing
       relevant market allegations as implausible because both commercial and
       government payers belonged in the relevant market); Colonial Med. Grp., Inc. v.
       Catholic Healthcare W., No. 09-CV-2192, 2010 WL 2108123, at *2-4 (N.D. Cal.
       May 25, 2010) (dismissing complaint because its allegations did not support the
       contention that providing medical services to state and federal inmates was not
       “reasonably interchangeable” with providing medical services to other
       customers—for instance, inmates in city or county jails).


                                            17
Case 2:17-cv-07716-JMV-SCM Document 84-1 Filed 05/28/19 Page 25 of 48 PageID: 903



  present case, the plaintiff’s complaint defined the relevant market in terms of a

  specific class of customers (and indeed a particular type of insurance).          The

  defendants moved to dismiss, arguing that the proposed market could not be limited

  to a single type of customer—individuals insured by State Farm—when other

  sources of interchangeable demand were available to the alleged shut out supplier.

  Id. at 1118–19. The district court agreed, and the Tenth Circuit affirmed, holding

  that the relevant market must “include[] all of [the] potential consumers of

  windshield repair and replacement services,” including consumers with other

  automobile insurance and those who lack coverage entirely. Id. (emphasis added).

        The court in Stewart v. Gogo, Inc. dismissed a similarly deficient complaint.

  No. 12-CV-5164, 2013 WL 1501484 (N.D. Cal. 2013).                 Much like Shire’s

  complaint, the Stewart plaintiffs alleged that defendant Gogo’s exclusive contracts

  with various airlines foreclosed competition from rival providers of internet on

  airplanes. Id. at *1-2. Gogo filed a motion to dismiss arguing that the relevant

  market included not only aircraft that actually provided internet access, as plaintiffs

  alleged, but also aircraft that could be equipped to provide such access. Id. at *4.

  The court agreed with Gogo, holding that the relevant market must “include[] the

  full range of selling opportunities reasonably open to a competitor,” and dismissed

  the antitrust complaint as implausible. Id. (citation omitted).




                                            18
Case 2:17-cv-07716-JMV-SCM Document 84-1 Filed 05/28/19 Page 26 of 48 PageID: 904



        Following the reasoning of the above authorities, the Court, in its earlier

  decision, correctly recognized that Shire’s allegations that consumers do not view

  Part D and commercial insurance plans as substitutable for one another was

  irrelevant to the question at hand. As the Court emphasized, “perspective is critical,”

  and “[i]n this case, the proper perspective is from the supplier’s vantage point rather

  than the customer’s view.” Shire, 2019 WL 1349828, at *11. The court also

  appropriately distinguished Shire’s principal legal authorities, Brown Shoe Co. v.

  United States, 370 U.S. 294 (1962), and United States v. Aetna Inc., 240 F. Supp. 3d

  1 (D.D.C. 2017), as concerning “potential mergers that were going to harm

  competition vis-à-vis consumers – not suppliers.” Id. (emphasis added).

        Shire now repeats that same flawed legal argumentation in its SAC. For

  example, paragraph 141 of the SAC alleges that Part D health plans are not

  substitutable for commercial health plans from a patient’s perspective. But, in this

  case, as the Court has already correctly found, the relevant perspective for market

  definition is what sales opportunities are reasonably available to the allegedly shut-

  out supplier. Shire, 2019 WL 1349828, at *11. It is similarly irrelevant that Shire

  has now sprinkled into the SAC allegations of supposed consumer harm. Unlike

  U.S. v. Aetna, the current case is not about whether the merger of two companies

  marketing health plans will result in higher health plan prices for consumers. Nor is

  it about whether consumers can switch to a commercial health plan in the event that



                                            19
Case 2:17-cv-07716-JMV-SCM Document 84-1 Filed 05/28/19 Page 27 of 48 PageID: 905



  Part D health plans become too expensive. It is, instead, about whether a drug

  manufacturer has been foreclosed from a sufficient portion of the sales opportunities

  available to it such that competition between two drug products may have been

  unreasonably restrained. ZF Meritor, 696 F.3d at 286.

        Shire also continues to press allegations, similar to those in its previous

  complaint, that Part D plans and commercial plans are “different” or “distinct”. See

  SAC ¶¶ 142-144. Once again, Shire’s allegations miss the point. Allergan does not

  dispute that Part D and commercial drug plans are different in some respects (or

  “distinct”), and have different characteristics. But as the Court correctly held in its

  dismissal decision, the relevant question for market definition is, instead, whether a

  drug sale to a patient on a commercial plan is an adequate substitute, from a seller’s

  perspective, for a drug sale to a patient on a Part D plan. Shire pleads no allegations

  plausibly suggesting that they are not. Even though the two types of plans are

  different, a sale to a patient on a commercial plan generates just as much profit, or

  more, as compared to a sale to a patient on a Part D plan. For that reason, among

  others, the Court must dismiss the SAC for failure to plead a plausible relevant

  market.

        B.     Shire Has Failed to Allege That Any Special Circumstances Apply
        The Court previously found that Shire had not alleged “special circumstances”

  that would justify an exception to the general rule against limiting the relevant



                                            20
Case 2:17-cv-07716-JMV-SCM Document 84-1 Filed 05/28/19 Page 28 of 48 PageID: 906



  market to a segment of reasonably interchangeable customers. Shire, 2019 WL

  1349828, at *11. Relying on Methodist Health Servs. Corp. v. OSF Healthcare Sys.,

  this Court recognized that the requisite special circumstances existed where “the

  supplier’s long-term viability is jeopardized” if shut out from that particular market

  segment. Id. at *10 (citing No. 13-01054, 2015 WL 1399229 (C.D. Ill. Mar. 25,

  2015). In Methodist Health, the district court, before finding for defendant on

  summary judgment, initially allowed the plaintiff to plead a relevant market of

  commercial insurers, because if limited to only patients on government insurance—

  which pays significantly less and may not cover costs—“the plaintiff may have gone

  out of business.” Id. at *11 (emphasis added) (describing Methodist Health Servs.

  Corp. v. OSF Healthcare Sys., No. 13-1054, 2016 WL 5817176 (C.D. Ill. Sept. 30,

  2016), aff’d, 859 F.3d 408 (7th Cir. 2017)).

        Shire’s halfhearted attempt to satisfy the narrow “special circumstances”

  exception fails completely. Shire has added allegations, in paragraph 62 of the SAC,

  that it is important for a drug manufacturer to have access to Part D formularies in

  order to reach Part D patients, and that “[h]aving that access is crucial to the success

  of a prescription drug.” SAC ¶ 62 (emphasis added). Note that Shire says “success”

  and not “viability.” If such conclusory assertions were sufficient, then virtually any

  plaintiff that had lost a certain type of sales to a competitor could plead a narrow,




                                            21
Case 2:17-cv-07716-JMV-SCM Document 84-1 Filed 05/28/19 Page 29 of 48 PageID: 907



  gerrymandered, market limited to that type of sales by complaining of its lack of

  “success” in making such sales.

        These allegations fall woefully short of plausibly alleging the type of “special

  circumstances” that this Court and the court in Methodist Health found were required

  to justify limiting a relevant market to a single type of customer. Shire does not

  allege in the SAC that Xiidra®’s or its overall enterprise’s “long-term viability is

  jeopardized” or “may . . . g[o] out of business.” Shire, 2019 WL 1349828, at *10–

  11. Nor could it. The SAC’s allegations themselves belie the notion that either

  Xiidra®’s success or survival is in anyway threatened; indeed, they show that

  Xiidra®’s market share has steadily increased in both the commercial and Part D

  segments, even since the filing of this action. SAC ¶ 146.

        Moreover, given Xiidra®’s rapid success among commercial payers, Shire

  cannot, and does not, plead that it is unable to achieve the scale needed for Xiidra®

  to remain on the market as a competitor—and a formidable one. Within only three

  years of its launch, Xiidra® achieved sales of 38% of DED prescriptions for

  commercial payers—prescriptions on which it earns greater profits relative to Part

  D prescriptions—and 28% of DED prescriptions overall. SAC ¶¶ 9-10, 12, 146.

  Having already reached that remarkable scale, Shire cannot plausibly allege any

  credible barriers or threats to Xiidra®’s competitive viability. And, as the SAC and

  judicially noticeable facts make clear, Shire is in fact well positioned after merging



                                           22
Case 2:17-cv-07716-JMV-SCM Document 84-1 Filed 05/28/19 Page 30 of 48 PageID: 908



  with Takeda (and, next, Novartis) to take advantage of the resources of its new

  merger partner. There is nothing pled in the SAC that suggests that Xiidra® will not

  continue its upward trajectory of increasing its sales in both the commercial and Part

  D sales channels. See, e.g., id. at ¶ 32; Exs. A-C.

        The court in Methodist was, moreover, right to focus on the potential impact

  of lost sales on a competitor’s “survival” as opposed to its level of “success.” If a

  competitor completely fails, that may reduce competition in the marketplace and

  provide the monopolist with the opportunity to raise prices later. But market

  developments occur all the time that limit the “success” of a competitive drug; that

  is the essence of competition. The answer to Shire’s complaint that its sales have

  not been as “successful” as it would like is simply for Shire to compete harder.

        Finally, Shire also has a newly-invented theory about physicians who treat

  Part D patients “becom[ing] conditioned” to prescribing Restasis® instead of Xiidra®

  and that this effect will become “more substantial and ingrained” over the course of

  time (as, Shire believes, the number of Part D consumers increase over time). SAC

  ¶ 68; see also id. at ¶ 29. These allegations are, again, not only implausible but also

  utterly irrelevant. They are implausible, among other reasons, because they are,

  again, belied by the level of commercial “success” that Xiidra® has already achieved

  even though Restasis® was previously on the market for over a decade. As soon as

  commercial formularies made Xiidra® available to their patients, physicians who had



                                            23
Case 2:17-cv-07716-JMV-SCM Document 84-1 Filed 05/28/19 Page 31 of 48 PageID: 909



  been prescribing Restasis® for over a decade were perfectly willing to switch.

  According to Shire’s own allegations, it is access to formularies, not the conditioning

  of doctors, that determines sales. See SAC ¶ 62. Plaintiff pleads no reason why

  physicians treating Part D patients won’t similarly switch to Xiidra® if Shire is able

  to win one of the winner-take-all auctions conducted by Part D plans in the future.

  For all of these reasons, Shire’s antitrust claims must be dismissed (again) for failure

  to plead a plausible relevant market.

  II.   Shire Does Not Plausibly Allege Anticompetitive Conduct
        Even if Shire’s claims were not subject to dismissal for failure to plausibly

  plead a relevant market, the SAC nevertheless fails for its inability to allege a viable

  theory of anticompetitive conduct.       Shire has not fundamentally changed its

  argument from its previous complaint. It alleges, once again, that Allergan bundled

  discounts across its other Part D products to Plans 1 and 2 to secure preferred

  formulary placement for Restasis. See, e.g., id. ¶¶ 100, 108, 110, 114. It also

  contends that Allergan engaged in exclusive dealing with Plan 3. As the Court noted,

  however, “neither bundled rebates nor exclusive dealing contracts”—the two forms

  of alleged anticompetitive conduct—“are inherently anticompetitive;” and, “[i]n

  fact, both can be procompetitive.” Shire, 2019 WL 1349828, at *15.

        In its earlier decision dismissing Shire’s claims, the Court carefully

  scrutinized the Third Circuit’s bundled rebates and exclusive dealing precedents. As



                                            24
Case 2:17-cv-07716-JMV-SCM Document 84-1 Filed 05/28/19 Page 32 of 48 PageID: 910



  to bundled rebates, drawing upon SmithKline Corp. v. Eli Lilly & Co., 575 F.2d 1056

  (3d Cir. 1978), and LePage’s Inc. v. 3M, 324 F.3d 141 (3d Cir. 2003), the Court

  found that, to survive a motion to dismiss a bundled rebate antitrust claim, the

  antitrust plaintiff must plausibly plead that (1) the defendant “links the competitive

  product [in the bundle] with a product over which the defendant has a monopoly”

  and (2) that “it did not have other available products that it could offer [customers]

  as part of a bundled rebate.” Shire, 2019 WL 1349828, *15-16. The Court held that

  Shire failed to sufficiently allege either requirement. Id. The Court also found that

  Shire had not pled a viable theory of exclusive dealing, reasoning that the “contracts

  at issue here are for one year and are open to competitive bidding on an annual

  basis.” Id. The SAC alleges nothing to alter that analysis.

        A.     Shire Fails to Allege That Allergan Enjoys Monopoly Power in Its
               Bundled (or Non-Overlap) Products
        As discussed above, the Court’s dismissal ruling and a robust body of case

  law firmly establish that an anticompetitive bundling arrangement requires that the

  defendant have monopoly power over a product that is bundled together with the

  “overlap” product that competes directly with the plaintiff’s product. See id. at *12

  (“[T]he gravamen of the defendant’s Section 2 violation was that the defendant

  ‘linked a product on which it faced competition with products on which it faced no

  competition.’” (quoting LePage’s, 324 F.3d at 156)); Pfizer Inc. v. Johnson &

  Johnson, 333 F. Supp. 3d 494, 503 (E.D. Pa. 2018) (“Bundled rebates pose antitrust


                                           25
Case 2:17-cv-07716-JMV-SCM Document 84-1 Filed 05/28/19 Page 33 of 48 PageID: 911



  concern when a defendant forecloses competition from its product in a competitive

  market by linking it to a product on which it faces no competition.” (citing LePage’s,

  324 F.3d at 156; SmithKline, 575 F.2d at 1065)); Virgin Atl. Airways Ltd. v. British

  Airways PLC, 257 F.3d 256, 271 (2d Cir. 2001); Masimo Corp. v. Tyco Health Care

  Grp., L.P., No. 02-CV-4770, 2006 WL 1236666, at *12-13 (C.D. Cal. Mar. 22,

  2006), aff’d, 350 F. App’x 95 (9th Cir. 2009).

          As the Supreme Court described in an analogous context, “the essential

  characteristic of an invalid tying arrangement lies in the seller’s exploitation of its

  control over the tying product to force the buyer into the purchase of a tied product

  that the buyer either did not want at all, or might have preferred to purchase

  elsewhere on different terms.” 9 Ill. Tool Works Inc. v. Indep. Ink, Inc., 547 U.S. 28,

  34-35 (2006); see also Sheridan v. Marathon Petroleum Co. LLC, 530 F.3d 590, 592

  (7th Cir. 2008) (“The traditional antitrust concern with such an agreement is that if

  the seller of the tying product is a monopolist, the tie-in will force anyone who wants

  the monopolized product to buy the tied product from him as well, and the result will

  be a second monopoly.”).




   9
       The bundled discounts at issue here do not constitute a true tying arrangement
       because, while the discounts may be linked across products, the Plans are still
       able to separately select a supplier’s products on its formularies. However, some
       of the case law on tying arrangements incorporates similar principles and is
       instructive.


                                            26
Case 2:17-cv-07716-JMV-SCM Document 84-1 Filed 05/28/19 Page 34 of 48 PageID: 912



        Here, Shire alleges that Allergan made use of “non-overlap” products such as

  its glaucoma drugs to force Part D plans and their patients to purchase Restasis®.

  SAC ¶¶ 17, 27, 88-89. But Shire has not alleged that there is any tying (or bundled)

  product over which Allergan has monopoly power that compels or otherwise coerces

  health plans to place Restasis® on a formulary’s preferred tier. That failure compels

  dismissal under the Court’s earlier decision. Shire, 2019 WL 1349828, *15-16.

        Shire attempts to bypass this dispositive defect by obfuscating the identity of

  the monopoly product in the bundle; it hints that it is actually the whole of Allergan’s

  Part D catalogue and the associated rebates within it that serve, in effect, as a

  monopoly product. See, e.g., SAC ¶ 89 (“The sheer magnitude of the rebates

  Allergan has paid, and will continue to pay, Part D plans renders the plans unable to

  forego these rebates in order to provide formulary access to competing products.”).

  Quantity, however, is no replacement for quality. The reason for the monopoly or

  “must-have” non-overlap product requirement is that a customer, when faced with

  the potential loss of significant discounts on a must-have product for which there is

  no substitute, could theoretically feel coerced into purchasing the overlap product

  from the defendant in order to avoid losing those discounts. But, in contrast, if the

  non-overlap product is not a “must-have” product, then there can be no coercion

  because the customer can simply purchase the non-overlap products from alternative

  sources at competitive prices. And in such circumstances, the customer will have



                                            27
Case 2:17-cv-07716-JMV-SCM Document 84-1 Filed 05/28/19 Page 35 of 48 PageID: 913



  the freedom to choose whether to purchase the overlap product (here, Restasis® and

  Xiidra®) from the defendant or the competitor, without concern for losing discounts

  on products it does not have to buy. 10

          Shire cannot escape the inalterable conclusion that it has not pointed to any

  non-Restasis® product in Allergan’s broader Part D bundle that is essential for the

  operation of a Part D plan and over which Allergan has monopoly power. 11 For this

  reason alone, Shire’s antitrust claims should be dismissed.

          B.    Once Again Shire Fails to Plausibly Allege that It Lacks the Ability
                to Offer Comparable Bundles
          In addition to Shire’s failure to plead that Allergan possesses monopoly power

  over “non-overlap” products (such as one of the glaucoma products), in its dismissal



  10
       Shire may be seeking to plead a predatory pricing claim based on a theory that
       the bundled discounts from all of Allergan’s other Part D products resulted in
       below cost pricing. Shire does not explicitly plead such a claim, but in any event
       such a claim would be fruitless here given Shire’s failure to plead “a dangerous
       probability [ ] of recouping its investment in below-cost prices.” Brooke Grp.
       Ltd. v. Brown & Williamson Tobacco Corp., 509 U.S. 209, 224 (1993). Given
       that Xiidra® will shortly be owned by Novartis (enhancing the scope of the Part
       D portfolio available to Plaintiff) and Allergan’s drug Restasis® may very well
       be replaced by generics in the short to medium term, there is simply no plausible
       argument that Allergan will be able to recoup losses it makes on below-cost
       pricing now by raising its Restasis® prices in the future. SAC ¶¶ 29-30; Ex. D.
  11
       Additionally, the Court held ZF Meritor—which was an exclusive dealing case—
       inapplicable because Shire had not asserted that Restasis or any other Allergan
       product was an essential product that either Part D or commercial payers
       required. Shire, 2019 WL 1349828, at *16 (citing ZF Meritor, 696 F.3d 254).
       The SAC similarly fails to assert that any of Allergan’s non-Restasis products are
       essential for the operation of a Part D plan.


                                             28
Case 2:17-cv-07716-JMV-SCM Document 84-1 Filed 05/28/19 Page 36 of 48 PageID: 914



  decision, the Court found that Allergan’s bundled discounts did not constitute

  anticompetitive conduct for a second and independent reason: because “Plaintiff—a

  large pharmaceutical company—has [ ] not asserted that it did not have other

  available products that it could offer Plan 1 or Plan 2 as part of a bundled rebate.”

  Shire, 2019 WL 1349828, at *16. Shire now tries to position itself, implausibly, as

  a kind of single-product producer, alleging that its overall Part D footprint is smaller

  than Allergan’s, and so necessarily cannot compete by offering an alternative

  bundle. SAC ¶¶ 90, 131. This theory misconstrues the case law, belies the pleaded

  facts, and is meritless supposition.

        Shire does not credibly explain why it cannot create a competitive bundle,

  even accepting as true its allegations that it offers fewer Part D products. Companies

  do not have to be identical to be competitive, and, in any event, Shire and Allergan

  both took in revenue of around $15 billion in 2017. Id. ¶¶ 167-68. Shire has a host

  of blockbuster drugs it could offer rebates and discounts on in return for preferred

  formulary treatment for Xiidra®. See Ex. A (Shire reporting billions of dollars in

  revenue across more than ten drugs, in its 2018 Form 10-K). Shire’s attempt to paint

  itself as a small, single-product producer up against a much larger conglomerate is

  unconvincing.

        Moreover, since filing its first complaint, Shire has grown in its capabilities,

  having merged with Takeda, a giant international drug company, with many popular



                                            29
Case 2:17-cv-07716-JMV-SCM Document 84-1 Filed 05/28/19 Page 37 of 48 PageID: 915



  products that Shire can bundle with Xiidra® in order to compete in the Part D space.

  See Ex. B (Takeda reporting billions in dollars in annual revenue in the U.S. across

  more than a dozen drugs in its May 2019 Form 6-K). And, as noted, the Xiidra®

  business is being sold to Novartis, which is even larger and one of the largest

  pharmaceutical companies in the world. See Exs. D-F.

        Separately, Shire fails to clarify why it cannot partner with other companies

  to create a competitive bundle. See P. Areeda & H. Hovenkamp, ANTITRUST LAW

  ¶ 749(d)(4) (2017 ed.) (explaining there should be no liability for bundling “[e]ven

  when no rival makes the full set of goods in the discount package . . . if the market

  were able to match the discount by means of coordination of two or more firms”).

        Moreover, even if Shire had plausibly alleged that it cannot create a

  competitive bundled offering (and it has not), such an allegation would not be

  enough to support Shire’s theory of anti-competitive effects because it is fleeting in

  nature. The immediate effect of the discounts offered by Allergan is positive for

  patients (lower prices); Shire presupposes, however, that harm to competition will

  manifest in the future after physicians have become “condition[ed]” to write

  Restasis® prescriptions instead of Xiidra®, and the majority of DED prescriptions

  transition to Part D plans. SAC ¶¶ 29, 68. At that unidentified point in the future,

  Shire predicts, Allergan “will reduce those discounts and rebates – thereby ‘raising’

  prices in order to recapture its ‘investment’ in its anticompetitive scheme.” Id. ¶ 29.



                                            30
Case 2:17-cv-07716-JMV-SCM Document 84-1 Filed 05/28/19 Page 38 of 48 PageID: 916



          But Shire’s theory of long-term harm is implausible, among other reasons,

  because: (1) Xiidra® is about to be owned by Novartis and (2) Restasis® may very

  well be replaced with generics in the short to medium term. 12 Takeda is already a

  very large pharmaceutical company, and Novartis is even larger—and a major

  supplier of eye care products. Novartis purchased Xiidra for at least $3.4 billion

  dollars and, in the public announcement of the deal, touted the drug as “well

  positioned for blockbuster potential.” Ex. D (emphasis added). At best, Shire’s

  theory that Allergan’s larger portfolio allowed it to take sales away from Shire

  resulted in short term, transitory, losses but no durable effect on competition and no

  credible theory of overall anticompetitive harm. Cf. Microsoft Corp., 253 F.3d at

  73-74 (finding liability because Microsoft’s exclusive contract had “substantial

  effect in restricting distribution of rival browsers” and “because . . . reducing usage

  share of rival browsers serves to protect Microsoft’s monopoly”); 2B P. Areeda &

  H. Hovenkamp, Antitrust Law ¶ 506d (2019) (“[T]ransitory power may safely be

  ignored by antitrust law. The social costs of antitrust intervention (including its error

  potential) are likely to exceed the gains when market forces themselves would bring

  the defendant’s power to an end fairly quickly.”).



  12
       In a recent litigation, Teva stated that it expected to receive approval for its
       generic form of Restasis® shortly. See Complaint for Declaratory & Injunctive
       Relief at 25, No. 1:18-cv-02394 (D.D.C. Oct. 17, 2018), Dkt. 1 (“Teva ramped
       up its production in anticipation of an imminent U.S. approval….”).


                                             31
Case 2:17-cv-07716-JMV-SCM Document 84-1 Filed 05/28/19 Page 39 of 48 PageID: 917



        To distract from these inescapable conclusions, Shire muddies the SAC with

  Allergan communications that it pretends are inflammatory. See SAC ¶ 95. In one

  of these purportedly revealing communications, an Allergan employee allegedly

  states that the “[s]trategy remains to block wherever possible” and that “that’s what

  we paid for with Restasis;” and that “[o]ur strategy from the beginning was to

  maintain an advantage over Xiidra in Part D through at least 2018.” Id.

        None of these examples are relevant to the pleading defects identified by the

  Court and replicated in the SAC, let alone curative. Indeed, the new allegations in

  the SAC simply reiterate a valid business strategy of seeking to win the competition

  for preferred placement on formularies—precisely the same as Shire attempted to

  do. See SAC ¶ 103 (explaining how Shire “offered separate, substantial rebates and

  discounts . . . for an exclusive formulary listing” on Plan 1); id. at ¶ 110 (same

  allegation for Plan 2). Allergan’s alleged desire to prevent Shire from taking sales

  away from it is hardly noteworthy. In fact, it would be shocking if a business’s

  strategy was to lose sales to a competitor or to cede preferred formulary status to that

  competitor. Accordingly, the SAC, like its prior incarnations, fails to credibly allege

  that Allergan did anything predatory or exclusionary, as opposed to simply besting

  Shire in a well-functioning competitive market. See Shire, 2019 WL 1349828, at *7

  (it is axiomatic that the “[a]ntitrust laws protect competition, not competitors” (citing

  Brokerage Concepts, 140 F.3d at 518; Town Sound & Custom Tops, Inc. v. Chrysler



                                             32
Case 2:17-cv-07716-JMV-SCM Document 84-1 Filed 05/28/19 Page 40 of 48 PageID: 918



  Motors Corp., 959 F.2d 468, 494 (3d Cir. 1992))); 8600 Landis, LLC v. City of Sea

  Isle City, No. CV 17-2234 (RMB/JS), 2018 WL 6522911, at *7 (D.N.J. Dec. 12,

  2018).

        In any event, in its dismissal decision, the Court took note of Shire’s allegation

  that Allergan’s CEO announced that “Allergan has ‘blocked’ Plaintiff from the Part

  D DED market.” Shire, 2019 WL 1349828, at *5. It had no bearing on the Court’s

  analysis. These new alleged communications of the same ilk are likewise irrelevant.

  Shire’s bundling claims involving Plans 1 and 2 should thus be dismissed for the

  independent reason that it has not plausibly alleged that it lacks sufficient products

  to include in its own bundle to compete against Allergan’s.

        C.     Shire Pleads No Unlawful Exclusive Dealing Because the Contracts
               Are Subject to Annual Bidding
        In dismissing the prior complaint, the Court rejected Shire’s claims that

  Allergan engaged in unlawful exclusive dealing with respect to Plan 3, and quoting

  the Third Circuit, noted that it is a “rare case in which exclusive dealing would pose

  a threat to competition.” Id. at *14 (quoting ZF Meritor, 696 F.3d at 285). Shire

  has alleged nothing new to indicate that this is such a “rare case.” The SAC

  continues to assert that Allergan has engaged in unlawful exclusive dealing with




                                            33
Case 2:17-cv-07716-JMV-SCM Document 84-1 Filed 05/28/19 Page 41 of 48 PageID: 919



  respect to Plan 3.13 Despite the addition of new allegations in the SAC, discussed

  below, in substance the end result is the same under the law.

          According to the Third Circuit, “exclusive dealing will generally only be

  unlawful where the market is highly concentrated, the defendant possesses

  significant market power, and there is some element of coercion present.” Id.

  (quoting ZF Meritor, 696 F.3d at 284). Relevant factors in this inquiry include

  “relative market power, substantial market foreclosure, contract duration, actual

  anticompetitive effects versus procompetitive effects, coercive behavior, and a

  customer’s ability to terminate agreements.” Id. at *13-14.

          In finding that Shire’s exclusive dealing allegations were inadequate, the

  Court noted that, “[m]ore importantly,” “[t]he contracts at issue here are for one year

  and are open to competitive bidding on an annual basis.” Id. at *16 (citing ZF

  Meritor, 696 F.3d at 286, for the proposition that “short-term agreements present

  little threat to competition”). In addition, the Court noted that “Plaintiff has not

  asserted that either government or commercial payers must have Restasis® (or other



  13
       While Shire now intimates that Plans 1 and 2 effectively had exclusivity
       requirements for Restasis, see SAC ¶¶ 106, 113, the claims involving those plans
       are predicated on the use of Allergan’s bundled rebates across its Part D Portfolio.
       See id. at ¶¶ 108, 114. To the extent that Shire has changed is allegations to assert
       stand-alone exclusive dealing claims based on Allergan’s annual formulary
       placement agreements with Plans 1 and 2, those claims should be dismissed for
       the same reasons discussed herein with respect to the exclusive dealing claim
       involving Plan 3.


                                              34
Case 2:17-cv-07716-JMV-SCM Document 84-1 Filed 05/28/19 Page 42 of 48 PageID: 920



  Defendant products)” in order to operate a Part D plan and, therefore, had not pled

  a plausible allegation of coercion. Id. (contrasting the lack of such allegations to the

  situation in ZF Meritor, where “the OEMs had to have access to the defendant’s

  [truck transmission] products”).

        In light of the above factors, the Court rejected as insufficient Shire’s reliance

  on the statement made by an unidentified representative of Plan 3 allegedly

  indicating, in response to Shire’s inquiry as to how to compete with Allergan moving

  forward, “you don’t.” Id. In doing so, the Court identified a host of problems with

  Shire’s reliance on the interaction. First, Shire did not identify the speaker as one

  with authority to deal on behalf of the plan. Id. Second, “the statement can be

  interpreted as business posturing for future negotiations.” Id. Finally, and most

  significantly, the statement pertains only to Plan 3 and does not account for the other

  Part D plans. See id.; see also ZF Meritor, 696 F.3d at 286 (“foreclosure of 40% to

  50% [of the market] is usually required to establish an exclusive dealing violation”

  (citing LePage’s, 324 F.3d at 159)).

        In an effort to circumvent the Court’s reasoning, Shire amends its allegations

  to disguise the one-year duration of the formulary placement contracts between

  Allergan and the Plans and conceal the mandatory renegotiation process. Shire now

  asserts that “[p]harmaceutical companies generally maintain multi-year rebate

  agreements with administrators of Part D plans.” SAC ¶ 77. That, of course, is not



                                            35
Case 2:17-cv-07716-JMV-SCM Document 84-1 Filed 05/28/19 Page 43 of 48 PageID: 921



  only a conclusory statement; it is irrelevant because the size of such rebates will still

  depend upon what tier the products are placed during the annual negotiations

  between the Plans and manufacturers. And it confirms that Shire will have a new

  opportunity to offer superior discounts annually during those negotiations.

        Indeed, in the same breath Shire acknowledges that manufacturers must still

  “negotiate annually with [Part D plans] to gain placement of their drugs on the plans’

  formularies for the coming year.” Id.; see also id. ¶ 129 (“Part D contracts are

  negotiated annually”), ¶¶ 103-121 (describing the annual negotiation process

  between Shire and Plans 1, 2, and 3 for formulary placement status). Shire even

  adds allegations describing its repeat negotiations in consecutive years to be the

  preferred supplier for the Plans, demonstrating that such contracts were negotiated

  on a yearly basis and that Shire was simply unsuccessful in these negotiations in

  each year. See id. ¶¶ 103-08. The SAC thus depicts Plan administrators negotiating

  simultaneously with two competitors in two consecutive years and selecting the

  better offer in each of those years. The fact that Shire lost two years in a row does

  not render an agreement multi-year in duration. In short, there is no reason for this

  Court to overturn its previous determination that the relevant contracts are one-year

  in length.

        Shire, moreover, does not even attempt to supplement its allegations in a

  manner that would call into question two of the Court’s findings from its dismissal



                                             36
Case 2:17-cv-07716-JMV-SCM Document 84-1 Filed 05/28/19 Page 44 of 48 PageID: 922



  decision: that (1) “the contracts at issue . . . are open to competitive bidding” and

  that (2) Shire “has not asserted that either government or commercial payers must

  have Restasis (or other [Allergan] products).” Shire, 2019 WL 1349828, at *16. As

  described above, the complaint is replete with allegations that the formulary tier

  selection process is based on a competitive bidding process and that plans desire this

  competition over exclusivity and preferred formulary placement in order to

  maximize potential rebates and discounts. See SAC ¶106 (describing “Shire’s bid”),

  ¶ 117 (averring that Plan 3 “was only interested in an exclusive listing”); see also

  Methodist Health Servs. Corp. v. OSF Healthcare Sys., 859 F.3d 408, 410-11 (7th

  Cir. 2017) (“But what is more common than exclusive dealing? . . . As we’ve said

  before, ‘competition-for-the-contract is a form of competition that antitrust laws

  protect rather than proscribe, and it is common.’” (citation omitted)); Viamedia, Inc.

  v. Comcast Corp., 335 F. Supp. 3d 1036, 1067 (N.D. Ill. 2018) (“That [defendant’s]

  exclusive deals do not harm competition is further established by the fact that they

  are the very deals that MVPD-consumers seek.”). Nor is there a single allegation

  that plausibly suggests that Restasis® or an alternative product in Allergan’s Part D

  portfolio is essential to the operation of a Part D plan; indeed, quite the opposite, as

  Shire makes clear that it believes that Xiidra® is superior.

        While the Court need go no further in its exclusive dealing analysis, it is also

  worth noting that Shire’s new attempts to dramatize a one-off interaction involving



                                            37
Case 2:17-cv-07716-JMV-SCM Document 84-1 Filed 05/28/19 Page 45 of 48 PageID: 923



  a two-word statement – “you don’t” – and to describe the following year’s

  negotiation do nothing to alter the Court’s prior analysis. See SAC ¶¶ 120-123.

  While Shire adds the title of the Plan 3 speaker, it fails to cure any of the other defects

  identified by the Court with respect to this interaction. Taking these allegations at

  face value, there remains the more plausible inference that “the statement can be

  interpreted as business posturing for future negotiations.” Shire, 2019 WL 1349828,

  at *16. That Shire lost the next year’s competitive bidding does not alter this

  conclusion. Moreover, in light of the failure of Shire’s bundling claims for Plans 1

  and 2, the volume of commerce involved with Plan 3—37% of DED drug

  prescriptions under Part D, see SAC ¶ 116—falls short of the amount of foreclosure

  needed to maintain an exclusive dealing claim. See ZF Meritor, 696 F.3d at 286

  (“foreclosure of 40% to 50% [of market] is usually required to establish an exclusive

  dealing violation” (citing LePage’s, 324 F.3d at 159)).

        Given that the SAC provides no reason to disturb the Court’s fundamental

  holdings in its dismissal decision, the Court should reject Shire’s exclusive dealing

  claim again as implausible. Indeed, doing so also serves an important policy goal:

  it would prevent the winning bidder of the annual formulary tier selection process

  from always fearing a lawsuit from the loser. A contrary holding would, in contrast,

  chill the aggressive price competition that the antitrust laws are meant to encourage.

  See Brooke Grp., 509 U.S. at 223; Viamedia, 335 F. Supp. 3d at 1067 (“[R]equiring



                                              38
Case 2:17-cv-07716-JMV-SCM Document 84-1 Filed 05/28/19 Page 46 of 48 PageID: 924



  a monopolist to rebuff customers’ requested, and mutually beneficial, terms in order

  to assist competitors—would itself impair the health of the competitive process.”).

  III.   Shire’s Tortious Interference Claim Fails
         Shire’s SAC also fails to overcome the Court’s prior ruling dismissing its

  claim for tortious interference due to the absence of an underlying antitrust violation.

  The SAC leaves the allegations associated with this claim untouched.

         Thus, once again, Shire does not allege any wrongful conduct independent of

  its antitrust claims. See SAC ¶ 226. As the Court already held, because Shire’s

  antitrust claims fail, so too does its tortious interference claim. Shire, 2019 WL

  1349828 at *16 “([A]s pled, the only improper conduct on which Plaintiff bases its

  claim for tortious interference is Defendants’ alleged anticompetitive activity. . . .

  As a result, because the Court is dismissing Plaintiff’s antitrust counts, it also

  dismisses Plaintiff's tortious interference count.”); see also Ideal Dairy Farms, Inc.

  v. Farmland Dairy Farms, Inc., 659 A.2d 904, 935-36 (N.J. Super. App. Div. 1995)

  (dismissing tortious interference claim after finding no antitrust violation); Coast to

  Coast Entm’t, LLC v. Coastal Amusements, Inc., No. 05-CV-3977, 2005 WL

  7979273, at *22 (D.N.J. Nov. 7, 2005) (same).

  IV.    Shire Should Be Denied Leave to Amend Its Claims
         Defendants request that this Court dismiss Plaintiff’s thrice-pled claims with

  prejudice and without leave to amend. Put simply, Shire ignored the Court’s




                                            39
Case 2:17-cv-07716-JMV-SCM Document 84-1 Filed 05/28/19 Page 47 of 48 PageID: 925



  reasoned decision and failed to amend its allegations to follow the guidance of this

  Court’s earlier decision. See Lorenz v. CSX. Corp., 1 F.3d 1406, 1414 (3d Cir. 1993)

  (denying a request for leave to amend where plaintiff makes “repeated failures to

  cure the deficiency by amendments previously allowed”). Plaintiff had ample

  opportunity to fix its inadequate claims and have now “presented [its] best

  allegations,” which, once more, are unavailing. Dock v. Rush, 432 Fed. App’x 130,

  134 (3d Cir. 2011) (rejecting leave for amend). The Court should not indulge

  Plaintiff in yet another round of amendments, which would inevitably be futile at

  establishing any claim entitling Shire to relief. See Hill v. City of Scranton, 411 F.3d

  118, 134 (3d Cir. 2005) (“[A] district court has discretion to deny a request to amend

  if it is apparent from the record that . . . the amendment would be futile.”); In re

  NAHC, Inc. Sec. Litig., 306 F.3d 1314, 1332 (3d Cir. 2002) (“An amendment would

  be futile when the complaint, as amended, would fail to state a claim upon which

  relief could be granted.” (citation omitted)).

                                     CONCLUSION

        For the above reasons, the Court should dismiss the SAC with prejudice.




                                            40
Case 2:17-cv-07716-JMV-SCM Document 84-1 Filed 05/28/19 Page 48 of 48 PageID: 926



  Dated: May 28, 2019          Respectfully submitted,

                                s/Liza M. Walsh
                                Liza M. Walsh
                                WALSH PIZZI O’REILLY FALANGA LLP
                                1037 Raymond Blvd., Suite 600
                                Newark, NJ 07102
                                (973) 757-1100
                                lwalsh@walsh.law

                                M. Sean Royall (admitted pro hac vice)
                                Jason C. McKenney (admitted pro hac vice)
                                GIBSON, DUNN & CRUTCHER LLP
                                2100 McKinney Ave., Suite 1100
                                Dallas, TX 75201-6912
                                (214) 698-3100
                                sroyall@gibsondunn.com
                                jmckenney@gibsondunn.com

                                Eric Stock (admitted pro hac vice)
                                GIBSON, DUNN & CRUTCHER LLP
                                200 Park Avenue
                                New York, NY 10166-0193
                                (212) 351-4000
                                estock@gibsondunn.com

                                Attorneys for Defendants




                                       41
